DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    Election/Restrictions2.        Applicant’s election without traverse of Group I (claims 1-22) in the reply filed on 5/7/20 is acknowledged.
                                        Claim Rejections - 35 USC § 112(b)
3.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


           Claim 14 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.            Claim 14 is confusing in that same does not further limit the amount of wheat protein isolate as set forth in claim 11 from which is depends.  In particular, claim 11 calls for at least 20% of same whereas claim 14 calls for a range that includes values below 20% of same (i.e. 15-30%).                                               Allowable Subject Matter
4.        Claims 1-13 and 15-22 are allowed.
           Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.          Examiner is in agreement with Applicant’s arguments/affidavit submitted                                              Response to Arguments
5.         Applicant’s arguments filed 12/16/20 have been fully considered and are persuasive in view of Applicant’s arguments and also Applicant’s affidavit submitted which describes the unexpected results of the instant claimed invention.  The amendment of claim 14, however, does not remedy the rejection under 35 USC 112(b) as set forth in the last Office Action, mailed 3/20/20.                  
                                            Conclusion6.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANTHONY J WEIER/Primary Examiner, Art Unit 1792                                                                                                                                                                                                        


Anthony Weier
March 22, 2021